767 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL MINES CORPORATION; OLD REPUBLIC INSURANCECOMPANIES, PETITIONERS,v.JAMES CONN. DIRECTOR, OFFICE OF WORKERS' COMPENSATIONPROGRAMS, UNITED STATES DEPARTMENT OF LABOR;BENEFITS REVIEW BOARD, RESPONDENTS.
NO. 84-3494
United States Court of Appeals, Sixth Circuit.
6/13/85

Ben.Rev.Bd.
VACATED AND REMANDED

ORDER

1
BEFORE:  KENNEDY and MILBURN, Circuit Judges; and RUBIN, District Judge.*


2
Petitioners are seeking review of a Benefits Review Board decision awarding black lung benefits to claimant-respondent James Conn.  The only issue presented for review is whether the Board erred in ordering petitioners to pay interest on the awards as of the original date of claimant's eligibility for benefits.  Petitioners have filed a motion to remand, arguing that the decision of this Court in Gibraltar Coal Co. v. Haskins, 749 F.2d 367 (6th Cir. 1984), requires vacating the Board's order for further proceedings consistent with that opinion.  The Court notes that respondents have failed to respond to petitioners' motion.


3
Upon consideration, petitioners' motion appears to be well-taken and the Court agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure; Rule 9(d)(4), Rules of the Sixth Circuit.


4
Therefore, it is ORDERED that the motion to remand be and it hereby is granted.  The case is hereby remanded to the Benefits Review Board with the directions that its order with respect to interest be vacated insofar as it awards interest for the period prior to 30 days from the date of initial determination of entitlement in the case.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation